Exhibit 10(d)


RESTRICTED STOCK UNIT AWARD AGREEMENT

        THIS AGREEMENT is entered into as of November 15, 2004, between Joy
Global Inc. (the “Company”) and [_______________](the “Employee”). In
consideration of the mutual promises and covenants made in this Agreement and
the mutual benefits to be derived from this Agreement, the Company and the
Employee agree as follows:

        Subject to the provisions of this Agreement and the provisions of the
Joy Global Inc. 2003 Stock Incentive Plan (as amended from time to time, the
“Plan”), the Company hereby grants to the Employee [______] restricted stock
units (the “Restricted Stock Units”) as of November 15, 2004 (the “Grant Date”).
Each Restricted Stock Unit constitutes an “other stock-based award” under
Section 8 of the Plan with respect to one share of Common Stock. Capitalized
terms not defined in this Agreement have the meanings given to them in the Plan.

    1.        Vesting. Subject to the provisions of Section 5(a) of this
Agreement, the Restricted Stock Units will vest, become non-forfeitable and be
settled as follows: one-third on November 15, 2007 (with fractional units
rounded up to the next whole unit); one-third on November 15, 2008 (with
fractional units rounded up to the next whole unit); and the remainder on
November 15, 2009.

    2.        Restriction Period. The Restriction Period with respect each
Restricted Stock Unit is the time between the Grant Date and the date such
Restricted Stock Unit vests.

    3.        No Shareholder Rights Before Settlement. The Employee shall not be
entitled to any privileges of ownership of shares of Common Stock with respect
to the Restricted Stock Units unless and until shares of Common Stock are
actually delivered to the Employee pursuant to this Agreement.

    4.        Dividends. On each dividend payment date with respect to a regular
quarterly dividend with a record date occurring during a Restriction Period, the
Employee will be credited with additional Restricted Stock Units (rounded to the
nearest whole unit) having a value equal to the amount of the regular quarterly
dividends that would have been payable with respect to the unvested Restricted
Stock Units if they had been actual shares of Common Stock on such record date,
based on the Fair Market Value of a share of Common Stock on the applicable
dividend payment date. Such additional Restricted Stock Units shall also be
credited with additional Restricted Stock Units as further dividends are
declared, and shall be subject to the same restrictions and conditions as the
Restricted Stock Units with respect to which they were credited.

    5.        Forfeiture and Settlement of Units.

  (a) If the Employee incurs a Termination of Employment for any reason, any
Restricted Stock Units that had not become non-forfeitable prior to the date of
such Termination of Employment shall be forfeited; provided, however, that if
such Termination of Employment is by reason of the Employee’s death or
Disability, the Restricted Stock Units shall become non-forfeitable and will be
settled as of the date of such death or Disability; and provided further that if
such Termination of Employment is due to Retirement, the Committee shall have
the discretion to determine as of the date of such Retirement that any
Restricted Stock Units that had not become non-forfeitable prior to the date of
such Termination of Employment due to Retirement shall continue to vest, become
non-forfeitable and be settled in accordance with the schedule in Paragraph 1 of
this Agreement. In the event of Employee’s death or Disability, the Restricted
Stock Units shall be settled as soon as practicable after the date of death or
Disability. If, in the event of the Employee’s death, the Employee fails to
designate a beneficiary, or if the designated beneficiary of the Employee dies
before the Employee dies or before the complete payment of the amounts payable
under this Agreement, the amounts to be paid under this Agreement shall be paid
to the legal representative or representatives of the estate of the last to die
of the Employee and the beneficiary.


  (b) Unless earlier forfeited or settled pursuant to Paragraph 5(a) of this
Agreement, each Restricted Stock Unit shall be settled at the end of the
Restriction Period applicable to such Restricted Stock Unit. Each Restricted
Stock Unit settled pursuant to this Paragraph 5 shall be settled by delivery of
one share of Common Stock. Any fractional Restricted Stock Units shall be
rounded to the nearest whole number.


    6.        Change in Control and Corporate Events. Notwithstanding any other
provision of this Agreement, in the event of a Change in Control, all
outstanding Restricted Stock Units held by the Employee on the effective date of
the Change in Control, whether or not then vested, shall be settled as soon as
practicable after the Change in Control by payment to the Employee of an amount
in cash equal to the Fair Market Value of a share of Common Stock on the date of
the Change in Control times the number of such Restricted Stock Units. In the
event of any change of capitalization or other event described in Section 3.c.
of the Plan, the Restricted Stock Units shall be adjusted pursuant to the terms
of such Section 3.c.

    7.        Nontransferability. Restricted Stock Units granted under this
Agreement are not transferable by the Employee, whether voluntarily or
involuntarily, by operation of law or otherwise, during the Restriction Period,
except as provided in the Plan. Any assignment, pledge, transfer or other
disposition, voluntary or involuntary, of the Restricted Stock Units made, or
any attachment, execution, garnishment, or lien issued against or placed upon
the Restricted Stock Units, shall be void.

    8.           Administration. This Agreement and the rights of the Employee
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Employee.

    9.           Taxes and Withholdings. No later than the applicable date of
settlement of the Restricted Stock Units, the Employee shall pay to the Company
or make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes, and any non-U.S. taxes applicable to the
Employee, of any kind required by law to be withheld upon the settlement of such
Restricted Stock Units, and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind due to
the Employee federal, state, local and applicable non-U.S. taxes of any kind
required by law to be withheld upon the settlement of such Restricted Stock
Units.

    10.           Confidential Information; Noncompetition; Nonsolicitation.

  (a) The Employee shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Affiliates and their respective businesses that the
Employee obtains during the Employee’s employment by the Company or any of its
Affiliates and that (i) is not public knowledge or (ii) became public knowledge
as a result of the Employee’s violation of this Paragraph 10(a) (“Confidential
Information”). The Employee acknowledges that the Confidential Information is
highly sensitive and proprietary and includes, without limitation: product
design information, product specifications and tolerances, manufacturing
processes and methods, information regarding new product or new feature
development, information regarding how to satisfy particular customer needs,
expectations and applications, information regarding strategic or tactical
planning, information regarding pending or planned competitive bids, information
regarding costs, margins, and methods of estimating, and information regarding
key employees. The Employee shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Employee’s employment
by the Company or any of its Affiliates, except with the prior written consent
of the Company or as otherwise required by law or legal process. All computer
software, business cards, telephone lists, customer lists, price lists, contract
forms, catalogs, records, files and know-how acquired while an employee of the
Company or any of its Affiliates are acknowledged to be the property of the
Company or the applicable Affiliate(s) and shall not be duplicated, removed from
the possession or premises of the Company or such Affiliate(s) or made use of
other than in pursuit of the business of the Company and its Affiliates or as
may otherwise be required by law or any legal process, and, upon Termination of
Employment for any reason, Employee shall deliver to the Company (or the
applicable Affiliate, if the Employee is employed outside the United States),
without further demand, all such items and any copies thereof which are then in
his or her possession or under his or her control. Nothing in this Agreement is
intended to limit the Company’s or its Affiliates’ rights with respect to trade
secrets.


  (b) The Employee acknowledges that his or her employment may place him or her
in a position of contact and trust with customers of the Company or its
Affiliates, and that in the course of employment the Employee may be given
access to and asked to maintain and develop relationships with such customers.
The Employee acknowledges that such relationships are of substantial value to
the Company and its Affiliates and that it is reasonable for the Company to seek
to prevent Employee from giving competitors unfair access to such relationships.


  (c) For a two year period beginning on the Termination of Employment date, the
Employee will not, except upon prior written permission signed by the President
or an Executive Vice President of the Company, consult with or advise or,
directly or indirectly, as owner, partner, officer or employee, engage in
business with any of the companies set forth on Exhibit 1 or with any
corporation or entity controlled by, controlling or under common control with
any such company. Exhibit 1 is attached to and forms a part of this Agreement.
Notwithstanding the foregoing, the Employee may make and retain investments in
not more than three percent of the equity of any such company if such equity is
listed on a national securities exchange or regularly traded in an
over-the-counter market.


  (d) For a two-year period beginning on the Termination of Employment date, the
Employee will not, directly or indirectly (i) employ or solicit for employment
on behalf of any organization other than the Company or one of its Affiliates
any person (other than any personal assistant hired to work directly for the
Employee) employed by the Company or any of its Affiliates (or any person who
was so employed at any time during the preceding three months) or (ii) be
involved in any way, on behalf of any organization other than the Company or one
of its Affiliates, in the hiring process of any person (other than any personal
assistant hired to work directly for the Employee) known by the Employee (after
reasonable inquiry) to be employed by the Company or any of its Affiliates at
such time (or any person who was so employed at any time during the preceding
three months).


  (e) In the event of a breach of the Employee’s covenants under this Paragraph
10, the Restricted Stock Units shall immediately be forfeited as of the date of
such breach. The Employee acknowledges and agrees that such forfeiture is not
expected to adequately compensate the Company and its Affiliates for any such
breach and that such expiration shall not substitute for or adversely affect the
remedies to which the Company or any of its Affiliates is entitled under
Paragraph 10(f) or at law.


  (f) In the event of a breach of the Employee’s covenants under this Paragraph
10, it is understood and agreed that the Company and any Affiliate(s) that
employed the Employee shall be entitled to injunctive relief, as well as any
other legal or equitable remedies. The Employee acknowledges and agrees that the
covenants, obligations and agreements of the Employee in Paragraphs 10(a), (b),
(c) and (d) of this Agreement relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants, obligations
or agreements will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Employee agrees that the Company
and any Affiliate(s) that employed the Employee shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Employee from committing any violation
of such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies that the Company or
its Affiliates may have.


  (g) The Company and the Employee hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the Federal courts of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Paragraph 10 and the interpretation and enforcement of this
Paragraph10, and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating to such
matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 10.


    11.        Notices. All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery to the other
party or by facsimile, overnight courier, or registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

If to the Company:

  Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile: 1-414-319-8520


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 11. Notice and
communications shall be effective when actually received by the addressee.

    12.           Successors. Except as otherwise provided hereunder, this
Agreement shall be binding upon and shall inure to the benefit of any successor
or successors of the Company, and to any transferee or successor of the Employee
pursuant to Paragraph 7.

    13.           Laws Applicable to Construction. The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Delaware as applied to contracts executed in and performed wholly
within the State of Delaware, without reference to principles of conflict of
laws.

    14.           Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

    15.        Conflicts and Interpretation. In the event of any conflict
between this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, any term which is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan.

    16.        Headings. The headings of paragraphs herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any of the provisions of this Agreement.

    17.        Amendment. This Agreement may not be modified, amended or waived
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

    18.           Counterparts. This Agreement may be executed in counterparts,
which together shall constitute one and the same original.

    19.        Miscellaneous.

  (a) This Agreement shall not confer upon the Employee any right to continue as
an employee of the Company or its subsidiaries, nor shall this Agreement
interfere in any way with the right of the Company or its subsidiaries to
terminate the employment of the Employee at any time.


  (b) This Agreement shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Employee has executed this Agreement, and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the date first written above.

  JOY GLOBAL INC.


By: _________________________

EMPLOYEE:


By: _________________________


--------------------------------------------------------------------------------